Citation Nr: 0006455	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  96-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
cavus.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1980 and from October 1982 to April 1995.  His 
appeal comes before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  This case was REMANDED to the RO in October 1997, 
and it is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Bilateral pes cavus is a congenital disability.  

2.  The veteran's DD Form 214 shows that his MOS was as a 
chef.  

3. The veteran's service duties including standing on hard 
surfaces for long periods of time likely aggravated his pes 
cavus.

4.  The veteran has presented no competent medical evidence 
that his low back disorder is causally related to his period 
of active service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral pes cavus was aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1132, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 4.9, 4.57 
(1999).

2.  The veteran's claim of entitlement to service connection 
for a low back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral pes cavus

The veteran contends that he had to stand from between 12 and 
18 hours a day on hard surfaces pursuant to his duties as a 
chef while he served on active duty.  He believes that as a 
result, his bilateral pes cavus was aggravated.  The 
veteran's DD Form 214 shows that his MOS in the military was 
that of a chef.  These contentions, in conjunction with a 
December 1998 VA examination report discussed infra, serve to 
well ground the veteran's claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is further satisfied that the VA has 
fulfilled its duty to assist the veteran by obtaining all 
relevant evidence necessary for an equitable disposition of 
his claim and by affording him multiple VA examinations to 
determine the nature and etiology of his bilateral pes cavus.

The VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Relevant regulatory authority provides that congenital 
defects are not diseases or injuries for compensation 
purposes.  See 38 C.F.R. §§ 3.303, 4.9 (1999).  However, 
service connection may be established for acquired pes cavus.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (1999).  
Pertinent VA regulations provide that in the absence of 
trauma or other definite evidence of aggravation, service 
connection is not in order for pes cavus which is typically a 
congenital or juvenile disease.  38 C.F.R. § 4.57 (1999).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  See 38 U.S.C.A. § 1111 
(West 1991).  The presumption can be rebutted by clear and 
unmistakable evidence that a current disability existed prior 
to service and was not aggravated by service.  See 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999); 
Green v. Derwinski, 1 Vet.App. 320, 322 (1991).

Although the veteran's entrance and reenlistment examination 
reports show that his feet were normal at those times, 
service medical records reflect that the veteran had many 
complaints of foot problems.  In August 1977, the veteran had 
treatment for plantar keratoma, which was reevaluated in 
October 1977.  Other service medical records reflect that he 
was seen for bilateral pes cavus or claw toe deformities, and 
that he underwent corrective surgery on his right foot in 
March 1994 and on the left foot in September 1994.  The 
veteran's July 1994 retirement examination report reflects 
that the veteran had bilateral hammertoes at the time of his 
separation.

X-rays performed in August 1995 and October 1997 show that 
the veteran had probable surgical changes at the distal 
shafts of proximal phalanges of right fourth and left fourth 
and fifth toes.  The examiner in October 1997 diagnosed 
hammertoes at least as likely as not originating during 
service with secondary callosities.

During a VA examination in December 1998, the examiner stated 
that the veteran had bilateral pes cavus deformities.  As a 
result, the veteran had developed significant hammertoes and 
callous problems.  The examiner, after examining the 
veteran's service medical records, reported that there was no 
evidence of inservice accident or trauma that would cause 
these deformities.  The examiner believed it was a congenital 
situation that gradually deteriorated with time.  He also 
stated that the veteran's work activities, while in the 
service which required many hours of standing on hard 
surfaces, certainly would be likely to aggravate this 
situation and contribute to the painful calluses.  The 
examiner strongly suspected that the veteran had pes cavus 
deformity before service time.

The Board finds no concrete evidence that the veteran's pes 
cavus preexisted service, despite the VA examiner's 
suspicions in December 1998.  Thus, the presumption of 
soundness upon entry into service has not been rebutted.  
Nevertheless, the applicable regulations are clear that 
service connection is not warranted for pes cavus in the 
absence of trauma or other definite evidence of aggravation 
because it is typically a congenital disease.  See 38 C.F.R. 
§ 4.57 (1999).  The Board notes that the examiner in December 
1998 based his opinion on a review of the claims file and a 
physical examination of the veteran's feet.  Because that 
examiner reported his belief that the veteran's pes cavus was 
congenital, and there is no evidence to the contrary, the 
Board concludes that it is congenital, and not acquired pes 
cavus.

However, the examiner also stated that the pes cavus was 
likely aggravated by long hours of standing.  Thus, the Board 
also finds that the veteran's duties as a chef in active 
service aggravated his pes cavus.  In light of this finding, 
service connection is established for bilateral pes cavus.

Low back disorder

The veteran contends that he developed a low back disorder 
while he was in service.  A veteran who submits a claim for 
benefits to the VA shall have the burden of offering 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467-
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

A February 1996 hospital discharge summary reflects that the 
veteran had been hospitalized since October 1995 for mental 
health problems rather than for his low back disorder.  At 
one point, however, the veteran indicated that he had lower 
back pain radiating into his buttock and leg and these 
complaints were reflected in the treatment notes.  Moreover, 
on Axis III of the psychiatric report, the veteran was 
diagnosed with degenerative disc disease, lumbar-5 through 
sacral-1.

At a VA examination in October 1997, the veteran denied any 
trauma to his back and told the examiner that he was not 
having any back pain at that time.  The veteran reported that 
his back pain mostly occurred in the spring and fall, and 
that his last episode of pain had been one year prior to the 
examination.  He stated that he treated this pain with 
Tylenol and Vicks Vapo-Rub.  He further reported that the 
pain usually resolved itself in about one day.  He denied any 
interference with his job or usual daily activities secondary 
to back pain, except when it initially flared up.  The 
examiner noted that service medical records showed that the 
veteran had complained of back pain three times while in 
service, and each time he had been diagnosed with a muscle 
strain or posture related pain and treated conservatively.  
On physical examination, the veteran's range of motion of the 
spine was good and he had no back pain.  An X-ray revealed 
minimal dextroscoliosis with questionable minimal narrowing 
of the L4-5 disc space.  The examiner diagnosed "normal back 
exam."

At a VA orthopedic examination in December 1998, the veteran 
further reported that his job was not causing any back pain, 
and he had no complaints about his low back.  The examiner 
stated that he had reviewed the claims file and the service 
medical records and he noted that the veteran had complained 
of back pain and had been diagnosed with muscle strain.  The 
X-rays of the veteran's back taken in October 1992 showed 
mild lumbar scoliosis.  The examination did not show any 
present or ongoing clinical problems with the veteran's back 
or spine.  The examiner reported that the veteran had very 
good range of motion.  He had no evidence of any nerve root 
or disc problem.  The examiner believed that the veteran had 
intermittent low back strains, but there was "no evidence of 
a chronic low back problem that could be said to originate to 
any in-service back problems."

Although the veteran had intermittent back pain while he was 
in service, he has not submitted competent medical evidence 
showing that his current mild lumbar scoliosis is related to 
his period of active service.  He had lumbar scoliosis 
according to October 1992 X-ray, but the VA examiner in 
December 1998 specifically indicated that there was no 
relationship between any current low back disorder and in-
service back problems.  The examiner reviewed the claims file 
and the service medical records and he was aware of the 
October 1992 X-ray and the veteran's complaints of in-service 
back pains.  Thus, the only medical evidence regarding the 
nexus between the lumbar scoliosis and service is negative 
and it therefore does not satisfy the nexus requirement 
outlined by Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. Cir. 
1997).

Moreover, there is no other competent medical evidence that 
there is a causal nexus between his current low back disorder 
and his period of active service.  Although the veteran 
apparently believes that there is such a relationship, 
competent medical evidence is needed where there is a 
question involving a medical determination.  As a layperson 
without formal medical training and expertise, the veteran is 
unqualified to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1992).  Thus, his claim of 
entitlement to service connection is not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to the claim.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, the Board 
is not aware of the existence of additional relevant evidence 
that could serve to make it well grounded.  As such, there is 
no additional duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify him of the evidence required 
to complete his application for service connection for the 
disability.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).  That notwithstanding, the Board views its 
discussion as sufficient to inform the veteran of the 
elements necessary to well ground his claim and to explain 
why the current attempt fails.


ORDER

Service connection for bilateral pes cavus is granted.

Service connection for a low back disorder is denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

